Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14-27 are presented in the case.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 10 2017 200 669.2filed in Germany on 01/17/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement submitted on 07/17/2019, 01/14/2021 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over CHUJO et al. (US 20110225595 A1 hereinafter Chujo) in view of Nakata et al. (US 20140078960 A1 hereinafter Nataka).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 14, Chujo teaches a method for operating a controller, for a motor vehicle, the controller including at least one execution unit configured for executing a task program, the method comprising: [multitasking unit related to vehicle control ¶33]
executing a first task program in a first time pattern made up of first time slots; [Fig. 7 illustrates control tasks executing in time slots (task A) ¶51 "control tasks that are periodically executed in a multitasking manner"]
performing a second task program in a second time pattern made up of two time slots; [Fig. 7 illustrates control tasks executing in time slots (task B) ¶51 "control tasks that are periodically executed in a multitasking manner"]
ascertaining a status variable, which indicates whether a result of the first task program is released; [determines time and slot status for result or violation Fig. 6 122, ¶5, 8 "calculates a current slot number based on the number of slots which are obtained by dividing a time axis at predetermined time intervals"]
wherein the result of the first task program is ascertained in an instantaneous first time slot and transmitted in the instantaneous first time slot to a memory area assigned to the second task program, [output of tasks are stored in slots ¶32 "the task table storage unit 48 stores task tables in which slot numbers when respective control tasks are activated and slot numbers when respective task execution results are output are stored."]

wherein the value of the status variable is also transmitted in the instantaneous time slot to a status memory area assigned to the second task program, and [stores current slot status in a memory Fig. 6 126 ¶8 " stores the calculated current slot number in a first memory"]
wherein the result of the first task program and the value of the status variables are ascertained and transmitted after the start of execution of the first task program. [calculates slot status at intervals (after start and during execution see Fig. 6 120/126 ) ¶8 "calculates a current slot number based on the number of slots which are obtained by dividing a time axis at predetermined time intervals"]
Chujo does not specifically teach transmission before another execution of the first task program.
However, Nakata teaches transmission before another execution of the first task program [iterative and repeated transmission process ¶62-63 "transmission process is repeatedly performed by the control section 9 while it is in operation"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the multitasking vehicle tasks disclosed 

As to dependent claim 15, the rejection of claim 14 is incorporated. Chujo and Fan further teach wherein the result of the first task program is transmitted only once per longer time slot made up of the first time slot and the second time slot. [NAKATA transmits in a longer time slot by adding times ¶126 "The set desired time slot for transmission reservation, in this case, ranges from a time obtained by adding the reference reservation start time to the selected direct reception time, to a time obtained by adding the reference reservation end time to the selected direct reception time."]

As to dependent claim 16, the rejection of claim 14 is incorporated. Chujo and Fan further teach wherein the value of the status variables is transmitted only once per longer time slot made up of the first time slot and the second time slot. [NAKATA transmits in a longer time slot by adding times ¶126 "The set desired time slot for transmission reservation, in this case, ranges from a time obtained by adding the reference reservation start time to the selected direct reception time, to a time obtained by adding the reference reservation end time to the selected direct reception time."]

claim 17, the rejection of claim 15 is incorporated. Chujo and Fan further teach wherein the duration of the longer time slot and of the shorter time slot are integral multiples of one another. [CHUJO slots are made up from a multiple ¶8]

As to dependent claim 18, the rejection of claim 14 is incorporated. Chujo and Fan further teach wherein the result of the first task program and the status variable are stored in a memory area before the transmission so that they are transmittable simultaneously. [CHUJO Stores slot and output in memories ¶8]

As to dependent claim 19, the rejection of claim 14 is incorporated. Chujo and Fan further teach wherein the first task program and/or the second task program diagnose the operability of components of the motor vehicle. [CHUJO outputs results of vehicle operation tasks ¶33]

As to dependent claim 20, the rejection of claim 14 is incorporated. Chujo and Fan further teach wherein a second status variable is ascertained, which indicates whether a result of the second task program is released, the result of the second task program being ascertained in an instantaneous second time slot and being transmitted in this instantaneous second time slot to a memory area assigned to a third task program, the third task program ascertaining a third result as a function of the value of the status variable and of the result of the second task program, the value of the second status variable also being transmitted in the instantaneous second time slot to a status memory area assigned to the third task program, the result of the second task program, as well as the value of the second status variable being ascertained and transmitted after the 

As to dependent claim 21, the rejection of claim 20 is incorporated. Chujo and Fan further teach wherein the third task program is executed in a third time pattern made up of consecutive third time slots, the value of the status variable also being transmitted only once per longer time slot made up of first time slot and of second time slot. [NAKATA transmits in a longer time slot by adding times ¶126 "The set desired time slot for transmission reservation, in this case, ranges from a time obtained by adding the reference reservation start time to the selected direct reception time, to a time obtained by adding the reference reservation end time to the selected direct reception time."]

As to dependent claim 22, the rejection of claim 21 is incorporated. Chujo and Fan further teach wherein the value of the status variable is also transmitted only once per longest time slot made up of first time slot and of second time slot and of third time slot. [NAKATA transmits in a longer time slot by adding times ¶126 "The set desired time slot for transmission reservation, in this case, ranges from a time obtained by adding the reference reservation start time to the selected direct reception time, to a time obtained by adding the reference reservation end time to the selected direct reception time."]

claim 23, Chujo teaches a method for generating a computer program, for operating a controller, for a motor vehicle, the controller including at least one execution unit configured for executing a task program, the method comprising: [multitasking unit related to vehicle control ¶33]
executing a first task program in a first time pattern made up of first time slots; [Fig. 7 illustrates control tasks executing in time slots (task A) ¶51 "control tasks that are periodically executed in a multitasking manner"]
performing a second task program in a second time pattern made up of two time slots; [Fig. 7 illustrates control tasks executing in time slots (task B) ¶51 "control tasks that are periodically executed in a multitasking manner"]
ascertaining a status variable, which indicates whether a result of the first task program is released; [determines time and slot status for result or violation Fig. 6 122, ¶5, 8 "calculates a current slot number based on the number of slots which are obtained by dividing a time axis at predetermined time intervals"]
wherein the result of the first task program is ascertained in an instantaneous first time slot and transmitted in the instantaneous first time slot to a memory area assigned to the second task program, [output of tasks are stored in slots ¶32 "the task table storage unit 48 stores task tables in which slot numbers when respective control tasks are activated and slot numbers when respective task execution results are output are stored."]
wherein the second task program ascertains a second result as a function of the value of the status variable and of the result of the first task program, [determines violation based on slot number  at output of second task ¶8 " a determination unit that obtains, when the first control task that requires the execution result of the second control task as the input data is activated, the 
wherein the value of the status variable is also transmitted in the instantaneous time slot to a status memory area assigned to the second task program, and [stores current slot status in a memory Fig. 6 126 ¶8 " stores the calculated current slot number in a first memory"]
wherein the result of the first task program and the value of the status variables are ascertained and transmitted after the start of execution of the first task program. [calculates slot status at intervals (after start and during execution see Fig. 6 120/126 ) ¶8 "calculates a current slot number based on the number of slots which are obtained by dividing a time axis at predetermined time intervals"]
wherein a structure object assigned to the first task program contains the piece of information that the result of the second task program is ascertained as a function of the value of the status variable and as a function of the result of the first task program, and [slot number information for when a first task requires output of a second task ¶8 "obtains, when the first control task that requires the execution result of the second control task as the input data is activated, the slot number at time of output of the execution result of the second control task"]
an additional structure object assigned to the second task program contains the piece of information that the result of the third task program is ascertained as a function of the value of the second status variable and of the result of the second task program, and the computer program being ascertained as a function of the structure object and of the additional structure 
Chujo does not specifically teach transmission before another execution of the first task program.
However, Nakata teaches transmission before another execution of the first task program [iterative and repeated transmission process ¶62-63 "transmission process is repeatedly performed by the control section 9 while it is in operation"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the multitasking vehicle tasks disclosed by Chujo by incorporating the transmission before another execution of the first task program disclosed by Nakata because both techniques address the same field of vehicle processes and by incorporating Nakata an into Chujo requires less set up and compatability with vehicle systems [Nakata ¶8-9]

As to independent claim 24, Chujo teaches a non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: a program code arrangement having program code for operating a controller, for a motor vehicle, the controller including at least one execution unit configured for executing a task program, by performing the following:  [controller and recording medium with a program ¶20]
executing a first task program in a first time pattern made up of first time slots; [Fig. 7 illustrates control tasks executing in time slots (task A) ¶51 "control tasks that are periodically executed in a multitasking manner"]

ascertaining a status variable, which indicates whether a result of the first task program is released; [determines time and slot status for result or violation Fig. 6 122, ¶5, 8 "calculates a current slot number based on the number of slots which are obtained by dividing a time axis at predetermined time intervals"]
wherein the result of the first task program is ascertained in an instantaneous first time slot and transmitted in the instantaneous first time slot to a memory area assigned to the second task program, [output of tasks are stored in slots ¶32 "the task table storage unit 48 stores task tables in which slot numbers when respective control tasks are activated and slot numbers when respective task execution results are output are stored."]
wherein the second task program ascertains a second result as a function of the value of the status variable and of the result of the first task program, [determines violation based on slot number  at output of second task ¶8 " a determination unit that obtains, when the first control task that requires the execution result of the second control task as the input data is activated, the slot number at time of output of the execution result of the second control task from the second memory, and that determines whether a time constraint is violated based on the obtained slot number and an input constraint condition in which a permissible slot number for the input data for the first control task is set in advance."]
wherein the value of the status variable is also transmitted in the instantaneous time slot to a status memory area assigned to the second task program, and [stores current slot status in a memory Fig. 6 126 ¶8 " stores the calculated current slot number in a first memory"]

Chujo does not specifically teach transmission before another execution of the first task program.
However, Nakata teaches transmission before another execution of the first task program [iterative and repeated transmission process ¶62-63 "transmission process is repeatedly performed by the control section 9 while it is in operation"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the multitasking vehicle tasks disclosed by Chujo by incorporating the transmission before another execution of the first task program disclosed by Nakata because both techniques address the same field of vehicle processes and by incorporating Nakata an into Chujo requires less set up and compatability with vehicle systems [Nakata ¶8-9]

As to dependent claim 25, the rejection of claim 24 is incorporated. Chujo and Fan further teach wherein the result of the first task program is transmitted only once per longer time slot made up of the first time slot and the second time slot. [NAKATA transmits in a longer time slot by adding times ¶126 "The set desired time slot for transmission reservation, in this case, ranges from a time obtained by adding the reference reservation start time to the selected direct 

As to independent claim 26, Chujo teaches a computer, comprising: [computer ¶9] a non-transitory computer readable medium having a computer program, which is executable by a processor, including a program code arrangement having program code for operating a controller, for a motor vehicle, the controller including at least one execution unit configured for executing a task program, by performing the following: [controller and recording medium with a program ¶20]
executing a first task program in a first time pattern made up of first time slots; [Fig. 7 illustrates control tasks executing in time slots (task A) ¶51 "control tasks that are periodically executed in a multitasking manner"]
performing a second task program in a second time pattern made up of two time slots; [Fig. 7 illustrates control tasks executing in time slots (task B) ¶51 "control tasks that are periodically executed in a multitasking manner"]
ascertaining a status variable, which indicates whether a result of the first task program is released; [determines time and slot status for result or violation Fig. 6 122, ¶5, 8 "calculates a current slot number based on the number of slots which are obtained by dividing a time axis at predetermined time intervals"]
wherein the result of the first task program is ascertained in an instantaneous first time slot and transmitted in the instantaneous first time slot to a memory area assigned to the second task program, [output of tasks are stored in slots ¶32 "the task table storage unit 48 stores task 
wherein the second task program ascertains a second result as a function of the value of the status variable and of the result of the first task program, [determines violation based on slot number  at output of second task ¶8 " a determination unit that obtains, when the first control task that requires the execution result of the second control task as the input data is activated, the slot number at time of output of the execution result of the second control task from the second memory, and that determines whether a time constraint is violated based on the obtained slot number and an input constraint condition in which a permissible slot number for the input data for the first control task is set in advance."]
wherein the value of the status variable is also transmitted in the instantaneous time slot to a status memory area assigned to the second task program, and [stores current slot status in a memory Fig. 6 126 ¶8 " stores the calculated current slot number in a first memory"]
wherein the result of the first task program and the value of the status variables are ascertained and transmitted after the start of execution of the first task program. [calculates slot status at intervals (after start and during execution see Fig. 6 120/126 ) ¶8 "calculates a current slot number based on the number of slots which are obtained by dividing a time axis at predetermined time intervals"]
Chujo does not specifically teach transmission before another execution of the first task program.
However, Nakata teaches transmission before another execution of the first task program [iterative and repeated transmission process ¶62-63 "transmission process is repeatedly performed by the control section 9 while it is in operation"]


As to dependent claim 27, the rejection of claim 14 is incorporated. Chujo and Fan further teach wherein the at least one execution unit includes at least two execution units. [CHUJO multitasking processing Fig. 7 illustrates cores ¶51]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hasse (US 20150356043 A1) teaches maintenance work since a large proportion of the time slots of a cycle in the schedule is devoted to this communication (see ¶18)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143